The Parties not being present his Honr the Dy Judge adjourned the Court untill Monday the Seventh of May A. D. 1750 at Ten o Clock A. M-And opened accordingly Libel read, and Plea etc Interlocutory Decree. An objection was made by the Respondent that Walter Chapman late Master of said Schooner should not be sworn as an Evidence in this Case, The said Chapman being sworn, and ask’d by the Court whether he was Interested in the Event of the Case, and answered he was not. George Briant being duly Sworn. And after Sundry debates the Court was adjourned untill further notice.
On the Twenty sixth Day of July A. D. 1749 I being Master of the Schooner Wheel of Fortune, own’d by Mesrs Jos11 Whipple Math11 Sweeting, *521and John Clark, having verbal orders from the Two first mentioned owners I shipt Edward Mumford as a Mariner on board said Schooner and agreed with him to give him Fifteen pounds Ten Shillings per month Together with a Draught of Logwood or five Hundred Weight free of Freight, To be put on board and brought in sa Schooner from the Bay of Hondoras to the Port of Newport, in Rhode Island, which was the then intended Voyage, And that on the Thirtieth Day of July aforesaid, I shipt William Satchel as a mariner on board said Schooner to proceed sa Voyage and agree’d to give him Eighteen pounds per month together with a Draught of Logwood or five hundred weight to be brought freight free in said Schooner from the Bay of Hondoras to the sa Port of Newport in Rhode Ia and likewise that on the Eleventh Day of September A. D. 1749 I shipt George Keeling at Jamaica as a Mariner on board said Schooner to proceed in her from thence to the Bay of Hondoras and so to Newport afores4 and agree’d to give him Seventeen pounds per month New England Currency together with a draught or five Hundred w* of Logwood to be brought freight free from the Bay afores4 in sa Schooner to Newport afores4 and further the Deponent saith that the afores4 three Mariners Entered on board said Schooner on the respective days that they were Ship’d as above mentioned and performed their duty each one of them as mariners on board sa Vessel during the voyage for which they were respectively Ship’d and were all discharged about the Seventeenth Day of March A D 1749/50 by the Deponent from sa Vessel: And that on about the month of January A. D. 1749 The Deponent being up the River at the Bay afores4 on his return to the Vessel my Mate told me that the said three Mariners during my absence had put on board sa Schooner each of them one draught of Logwood, being three draughts in the whole, and further the Deponent saith not
Waltr Chapman Junr
I having heard and fully Consider’d the Libel of Edward Mumford against the Schooner Wheel of Fortune, with all the allegations and Proofs as well of the s4 Edward Mumford, as of the Owners of the s4 Schooner; It appears to me fully prov’d that he the s4 Edward Mumford was Shipt on board s4 Schooner by Walter Chapman Junr the then Master on a Voyage to the bay of Hondoras, and from thence back to this Port of Newport at the Monthly Wages of Fifteen Pounds Ten Shillings per Month, and as a further reward for his Service in sa voyage was to be allow’d the Privilege of one Draught or five hundred weight of Logwood freight free and altho’ there be a Receipt given in full by the s4 Edward Mumford for his wages and Service in s4 Voyage. Yet it appears by Comparing the s4 Receipt with the Portladge Bill, that it was for his monthly wages Only and Exclusive of his Privilege. And as it has been fully prov’d that the s4 Edward Mumford Shipt the s4 draught of Logwood on board s4 Schooner at the bay of Hondoras, and by *522the Confession of the s3 owners the Same Came into their hands in this Port and is Still by them detain’d I conceive that (as it was a part of the reward due to the sd Edward Mumford for his Service in sd Voyage) the sd Schooner is Subject to Restitution or to the payment thereof. It is therefore consider’d and Decreed: that he the sd Edward Mumford Recover against the sd Schooner Wheel of Fortune the sd quantity of one Draught or Five hundred weight of logwood or in lieu thereof the Sum of Forty five Pounds in Bills of Credit of the old Tenor: with Cost of Court: And it is further Decreed that in Case the owners of the sd Schooner Shall Neglect to deliver to the sd Edward Mumford the afore sd quantity of one draught or five hundred weight of logwood or in lieu thereof to pay the afores3 Sum of Forty five Pounds together with the Cost of this Court for the Space of Ten days after the date hereof that then the sd Schooner or Such apart of her Tackle or furniture as Shall be Sufficient therefor be Publickly Sold by the Marshall of this Court . . . and that he the sd Marshall out of the Money arising from s3 Sale pay and Satisfy the sd Edward Mumford the afore sd Sum together with the Cost of this Court: rendering to the owners the overplus if any. May 11, 1750. Wickham.